Citation Nr: 1549438	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for pericarditis, prior to April 25, 2011.  

2.  Entitlement to an evaluation in excess of 60 percent for pericarditis, from April 25, 2011, to the present.  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

These issues, among others, were previously before the Board in March 2011 and October 2014, when they were remanded for additional evidentiary and procedural development.  The Board's prior remand directives and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's appeal has been returned to the Board.  

Pertinently, in an April 2012 rating decision, the AMC partially granted the Veteran's appeal for an increased evaluation for service-connected pericarditis; the 30 percent evaluation was increased to 60 percent, effective from April 25, 2011 - the date of the April 2011 VA examination.  As such, "staged" ratings have been created, and the issue has been bifurcated as reflected on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In passing, the Board notes that the Veteran has not expressed disagreement with the effective date of this allowance.  As the increase did not constitute a full grant of the benefits sought, the issue remains in appellate status for the entirety of the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Also, as stated by the Board in the October 2014 remand, the issue of entitlement to TDIU was raised by the Veteran during the pendency of his appeal for an increased evaluation of service-connected pericarditis.  See e.g., an August 2014 VA Form 21-8940 Veteran's (Application for Increased Compensation based on Unemployability).  The United States Court of Appeals for Veteran's Claims (the Court) has held that such a claim for TDIU cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, that issue is also properly before the Board at this time.  


FINDINGS OF FACT

1.  Prior to April 25, 2011, there is no evidence reflecting a workload of fewer than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 50 percent.
 
2.  From April 25, 2011 to the present, there is no evidence reflecting more than one episode of congestive heart failure within the past year; a workload of less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent. 

3.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.
 

CONCLUSIONS OF LAW

1.  Prior to April 25, 2011, the criteria for an evaluation in excess of 30 percent for service-connected pericarditis are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.104, Diagnostic Code 7002 (2015).  

2.  From April 25, 2011 to the present, the criteria for an evaluation in excess of 60 percent for service-connected pericarditis are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.104, Diagnostic Code 7002 (2015).  

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  In response to a directive of the Board's March 2011 remand, a letter from the AMC dated in March 2011 satisfied the duty to notify provisions with regard to claims for increased evaluations, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This is substantial compliance with this Board remand directive, and any timing error with regard to this notice has been cured by the AMC's subsequent readjudications of the Veteran's appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained and reviewed by VA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication that the Veteran has applied for or been granted disability benefits from the Social Security Administration.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  To the extent that the Board directed that records in connection with a prior claim for worker's compensation disability benefits filed by the Veteran, he clarified in an April 2011 statement that this claim was in 2000, well outside the appeal period under consideration by the Board.  Accordingly, additional efforts to obtain these records would not serve to substantiate either of the issues on appeal.  In light of above, he Board's prior remands directed that all identified and outstanding VA and private treatment records be obtained and associated with the record, those instructions have been substantially completed.  Stegall, D'Aries and Dyment, supra.  There is no indication of any outstanding medical evidence pertinent to the issue decided herein.  

VA examinations were conducted in October 2007, April 2011, December 2014, and March 2015; neither the Veteran nor his representative have argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To the extent that the Board's prior remands directed that the Veteran be provided new VA examinations to determine the current frequency and severity of the manifestations associated with his pericarditis and the primary cause of his unemployability, those directives have been substantially completed.  Stegall, D'Aries and Dyment, supra.  

There is no indication in the record that any additional evidence, relevant to the issues of entitlement to an increased evaluation for service-connected pericarditis and TDIU, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

All the evidence in the Veteran's file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased evaluation for pericarditis

Pericarditis is rated under 38 C.F.R. § 4.104, Diagnostic Code 7002.  A 30 percent rating is assigned for pericarditis if a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2015).  

In this case, the Veteran's appeal stems from an October 2007 examination scheduled by VA to assess the Veteran's service-connected connected pericarditis rather than from a claim submitted by the Veteran.  As such, the appeal period for consideration by the Board is from October 2006 to the present.  

As a preliminary matter, the Board notes that the Veteran has asserted that his service-connected pericarditis results in shortness of breath (dyspnea), among other manifestations.  However, the December 2014 VA examiner specifically stated that this symptom is not a manifestation of pericarditis, but rather, is secondary to the Veteran's deconditioning and obesity.  As the examiner was able to distinguish that this symptom was caused by a condition other than his service-connected pericarditis, the Board's analysis will not include consideration of the Veteran's reports of dyspnea.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board will assess the evidence of record by the criteria pertinent to the Veteran's service-connected pericarditis for the two distinct time periods created by the AMC's staging of the evaluation for the disability.  

Prior to April 25, 2011

The evidence pertaining to the Veteran's cardiac symptoms dated between November 2006 and April 24, 2011, is limited to the November 2007 VA cardiology examination and VA treatment records from the VA facilities in Baltimore, Maryland, and Perry Point, Maryland, to include electrocardiogram, echocardiogram, and exercise stress testing.  This evidence reflects that the Veteran's service-connected pericarditis is productive of sharp, substernal chest pain, which was repeatable with palpation, and the reports of dyspnea and fatigue.  

The Veteran was admitted for cardiac testing in December 2008 due to an contemporaneous electrocardiogram test showing inferior lateral T wave changes and new inferior T wave inversions when compared to August 2005 electrocardiogram test results.  The Veteran had no history of syncope, congestive heart disease, rheumatic heart disease, syphilitic heart disease, or endocarditis.  Ongoing clinical reports, problem lists, and clinical notes show ongoing reports of cardiac treatment, to include a prescription list noting daily naproxen and aspirin used for the heart health.  

However, there is no evidence dated prior to April 25, 2011, reflecting a workload of fewer than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 50 percent.  In light of above, the criteria for an evaluation in excess of 30 percent for service-connected pericarditis are not demonstrated prior to April 25, 2011.  

April 25, 2011, to the present

The evidence pertaining to the Veteran's cardiac symptoms dated from April 25, 2011, to the present include the results of the April 2011 and December 2014 VA cardiology examinations, to include interview-based METs testing in December 2014, and VA treatment records, including results from May 2011 exercise stress testing, an July 2013 echocardiogram, and an February 2012 electrocardiogram.  

While this evidence includes consistent reports of daily angina, dyspnea, and use of aspirin and naproxen for heart health, there is no evidence of a workload of fewer than 3 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board notes that the December 2014 examiner attributed the lowest reported workload (5 METs) and ejection fraction (55%) were not due to the Veteran's service-connected pericarditis, but rather, were secondary to deconditioning, elevated body mass index (reported to be 42 in December 2014), and his service-connected right ankle disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Nonetheless, even if the Board were to attribute these test results to the Veteran's service-connected pericarditis, the criteria for an evaluation in excess of 60 percent would not be met, approximated, or surpassed.  
In light of above, the Board finds that an increased evaluation is not warranted for either time period under consideration.  The Board has considered the applicability of other Diagnostic Codes pertaining to heart disabilities, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, this does not benefit the Veteran, as his cardiac disability clearly falls under Diagnostic Code 7002, for evaluating pericarditis, and the criteria of the other Diagnostic Codes used for evaluating heart disabilities provided in 38 C.F.R. § 4.104 are identical to those found in Diagnostic Code 7002.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  As determined above, the Veteran's pericarditis been manifested by reports of chest pain, dyspnea, a workload of between 5 METs and 7 METs, and an ejection fraction greater than 50 percent.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned schedular ratings for each period on appeal. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning disability ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In this case, service connection is in effect for pericarditis, rated at 60 percent; status post fracture, right ankle, postoperative open reduction and internal fixation and postoperative removal of hardware (hereinafter, right ankle disability), rated at 30 percent; a right knee strain, rated at 10 percent; vitreous syneresis to include photopsia, rated at 10 percent, and a left ankle strain, rated at zero percent.  By virtue of the 60 percent evaluation for pericarditis, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) have been met.  

The Veteran asserts that he worked as a barber until 2012, when he became unable to continue in the profession due to symptoms associated with his service-connected pericarditis and right ankle disability.  There are two medical opinions which address the Veteran's assertion, and the Board will address them in turn.  

After a review of the record and examination of and interview with the Veteran, the December 2014 VA examiner stated, "Pericarditis alone would not prevent the veteran from seeking gainful employment.  The pericarditis has no effect on his cardiac status other than causing the feeling of chest pain.  He was last employed as a barber.  There are no cardiac reasons veteran cannot be gainfully employed as a barber.".

Although this opinion appears to be unfavorable to the Veteran's appeal, in a March 2015 deferred rating decision, the AMC determined that it was necessary to obtain another medical opinion addressing this matter, as the examiner's opinion only addressed the effects of the Veteran's service-connected pericarditis on the his employability.  The Board agrees, noting that the October 2014 remand specifically directed that that the examiner "[P]rovide an opinion as to whether the Veteran's service-connected disabilities (i.e., pericarditis, residuals of a right ankle fracture, and residuals of right eye injury), in the aggregate, render him unable to secure or follow a substantially gainful occupation."  Emphasis as in the original.  As such, the December 2014 medical opinion is inadequate.  

As a result of the March 2015 deferred rating decision, the Veteran's file was transferred to a VA physician who, after a review of the record, opined "Residuals of [r]ight [a]nkle [f]ractures render him unable to secure or follow substantially gainful occupation.  The Veteran has limited motion of the right ankle and has limited standing and walking.  He is not able to perform physical type of job that requires lifting, prolonged standing and walking and going up and down stairs or ladders.  He is able to do sedentary type of job."  The Board finds this opinion to be highly probative, as the stated reasoning is in line with the facts found in the record.  The Veteran last worked as a barber ending in 2012 and had worked as a barber for at least 12 years at that point.  There is no indication he is qualified by training or experience for a sedentary job, and no such potential job has been identified.  The Board notes that the Veteran last worked in 2012 although the exact date is not clear.  The Board will not set an effective date for entitlement to TDIU at this time but the RO will set an effective date when implementing this decision.  That will preserve the Veteran's right to appeal the effective date.  See Disabled Am. Veterans (DAV) v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003)

In sum, the evidence of record reflects that the Veteran's service-connected disabilities, specifically his right ankle disability, render him unable to secure or follow a substantially gainful occupation.  There is no adequate or probative medical evidence to the contrary.  The criteria for TDIU are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 53-56.
















ORDER

Entitlement to an evaluation in excess of 30 percent for pericarditis, prior to April 25, 2011, is denied.  

Entitlement to an evaluation in excess of 60 percent for pericarditis, from April 25, 2011, to the present, is denied.  

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


